This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Alejandro R. LAYDEN
        Aviation Ordinanceman Third Class (E-4), U.S. Navy
                           Appellant

                             No. 202000136

                         Decided: 30 October 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Kimberly J. Kelly

 Sentence adjudged 12 March 2020 by a special court-martial convened
 at Naval Base Kitsap, Washington, consisting of a military judge
 sitting alone. Sentence approved by the convening authority: reduction
 to E-1 and a bad-conduct discharge.

                             For Appellant:
              Lieutenant Colonel Michael D. Berry, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. Layden, NMCCA No. 202000136
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2